IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                FILED
                                                            December 11, 2007
                               No. 07-50688
                            Conference Calendar           Charles R. Fulbruge III
                                                                  Clerk

FRANK HERRERA

                                          Plaintiff-Appellant

v.

GREG ABBOTT, Texas State Attorney General; TEXAS STATE BOARD OF
PLUMBING EXAMINERS; CITY OF SAN ANTONIO, Redevelopment Services;
FLORENCIO MORENO; NORMA MORENO; HILARIO TORRES; TERESA
TORRES

                                          Defendants-Appellees


                 Appeal from the United States District Court
                      for the Western District of Texas
                           USDC No. 5:07-CV-257


Before REAVLEY, BARKSDALE, and GARZA, Circuit Judges.
PER CURIAM:*
      Frank Herrera moves this court for leave to proceed in forma pauperis
(IFP) on appeal from the underlying denial of his IFP motion based on the
determination that his proposed 42 U.S.C. § 1983 complaint was time-barred
and substantively without merit. By so moving, Herrera challenges the district



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-50688

court’s certification that his appeal is not taken in good faith. See Baugh v.
Taylor, 117 F.3d 197, 202 (5th Cir. 1997).
      Herrera’s appellate IFP motion is restricted to the argument that he is
entitled to proceed IFP because he is a pauper. He has waived any argument
challenging the district court’s certification that his appeal is not taken in good
faith, as well as any challenge to the reasons for the district court’s underlying
denial of his initial IFP motion filed jointly with his proposed § 1983 complaint,
by failing to brief them. See Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir.
1993). He has thus abandoned the only grounds for appeal. Id. The appeal is
wholly without arguable merit and is therefore dismissed as frivolous. See
Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983); 5TH CIR. R. 42.2; see also
Baugh, 117 F.3d at 202 n.24. Herrera’s IFP motion is denied, as is his motion
for the appointment of counsel. The motion for the temporary reinstatement of
his Texas master plumber’s license is similarly denied.
      MOTIONS DENIED; APPEAL DISMISSED.




                                        2